Citation Nr: 1520400	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  08-27 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

A hearing was held on August 18, 2009, in Togus, Maine, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of the hearing is in the claims file.

The Veteran's claim was previously before the Board in July 2012, at which time the Board denied service connection for PTSD and for a psychiatric disorder other than PTSD.  Thereafter, the Veteran appealed the Board's denial of service connection for a psychiatric disorder other than PTSD to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMR).  The JMR moved for the Court to vacate and remand the July 2012 Board decision with respect to the claim for service connection for a psychiatric disorder other than PTSD, as the parties agreed that the Board failed to provide adequate reasons and basis as to whether the Veteran was entitled to a VA examination.  In May 2013, the Court granted the JMR.

In December 2013, the Board remanded this matter back to the RO pursuant to the Veteran's request for a second hearing before the Board.  A hearing was held on March 3, 2014, by means of video conferencing equipment with the appellant in in Togus, Maine, before Kathleen K. Gallagher, a Veterans Law Judge who was sitting in Washington, DC and designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of the hearing is in the claims file.

In correspondence dated January 2015, the Veteran requested a third hearing before the Board.  However, since the claim on appeal is the same as the one he testified about in August 2009 and March 2014, the Board finds that he is not entitled to a third hearing on the same issue.  Under 38 C.F.R. § 20.700(a) (2014), a veteran is entitled to "a hearing on appeal," not multiple hearings.  The Veteran has not provided good cause as to why a third hearing should be provided.  As such, providing the Veteran with a third Board hearing is not required.  38 C.F.R. §§ 20.700(a), 20.1304(b) (2014).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum opinion from the VA examiner.

The Board remanded this matter in July 2014, in part, for the scheduling of a VA examination to obtain etiology opinions regarding the Veteran's psychiatric disorders other than PTSD.  The Board specifically asked that he examiner address the etiology of the Veteran's mood disorder and depressive disorder diagnosed during the pendency of the claim.  While the examiner addressed his depressive disorder, the examiner did not address mood disorder and its etiology, to include whether it was related to the depressive disorder.  Where a medical examination does not contain sufficient detail to decide the claim on appeal the Board must return the report as inadequate for evaluation purposes.  Hayes v Brown 9 Vet App 67 73 (1996) 38 C F R § 4 2 (2014).  Moreover, a clarification of the etiology of the Veteran's mood disorder is required per the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1. Provide the November 2014 VA examiner or another qualified mental health examiner if she is unavailable, with access to the Veteran's electronic claims file on Virtual VA and VBMS.  After reviewing the claims file, the examiner should opine whether the Veteran's "mood disorder", which was indicated as a diagnosis during the pendency of the claim, at least as likely as not (50 percent or greater probability) manifested during service or is otherwise related to service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

The examiner must specifically address the diagnosis of "mood disorder" and its etiology.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




